Case: 11-11043     Document: 00511925732         Page: 1     Date Filed: 07/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 18, 2012
                                     No. 11-11043
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

PAUL D. WILLIAMS,

                                                  Petitioner-Appellant

v.

WARDEN R. TAMEZ,

                                                  Respondent-Appellee


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:11-CV-135


Before REAVLEY, JOLLY and DAVIS, Circuit Judges.
PER CURIAM:*
        Paul D. Williams, federal prisoner # 07339-051, appeals the dismissal for
lack of jurisdiction of his 28 U.S.C. § 2241 petition challenging his classification
as a career offender pursuant to his federal convictions for kidnaping with the
intent to commit immoral acts, being a felon in possession of a firearm, and
using a firearm during and in relation to a crime of violence. felon in possession
of a firearm. Williams argues that he is actually innocent of the career offender
enhancement because his 1983 Wyoming manslaughter conviction is invalid.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11043    Document: 00511925732      Page: 2    Date Filed: 07/18/2012

                                  No. 11-11043

      The Respondent has moved for summary affirmance or, in the alternative,
for a dismissal as frivolous or for an extension of time to file a brief. Williams’s
argument that his actual innocence claim is cognizable in a § 2241 petition is
foreclosed by Kinder v. Purdy, 222 F.3d 209, 213-14 (5th Cir. 2000), which held
that a petitioner’s argument that he is actually innocent of being a career
offender is not the type of argument that warrants review under § 2241 because
the petitioner is not asserting that he is actually innocent of the underlying
crime for which he was convicted. Accordingly, the Respondent’s motion for
summary affirmance is GRANTED; its alternative motions for dismissal as
frivolous and for an extension of time to file a brief are DENIED, and the
judgment of the district court is AFFIRMED.




                                         2